Title: To Benjamin Franklin from William Franklin, [May? 1767]
From: Franklin, William
To: Franklin, Benjamin


This communication in the handwriting of William Franklin, but without salutation, date, or signature, exactly fills both sides of a single sheet of paper. Because it deals with a confidential and delicate matter and concludes the last manuscript line with the admonition “Do burn this,” it seems highly likely that William sent it to his father enclosed in some letter dealing with more prosaic topics, and that he wrote it on a separate sheet so that it could be destroyed without injuring the letter it accompanied. An upper corner is torn off, causing the loss of a few words on each side.
In the first sentence William mentions Richard Bache’s statement that he had written his prospective father-in-law “of his Misfortune,” and on August 5, Franklin wrote Bache acknowledging a letter of May 21 and saying that he was “truly sorry to hear of your Misfortune.” Below, p. 220. It seems probable that William sent this paper a few days after May 21, so that, as soon as possible after receiving a statement of the case from Sally’s young man, her father would have other information to help in forming a judgment. Hence it is placed here at the end of May, although it must be recognized that William may not have written and sent it until later in the spring or even during the first part of the summer.
 
[May? 1767]
Mr. B. tells me that he has [sent] you an exact Account of his Misfor[tune.]. The Bills are come back protested, a[nd] he says his Brother is bound with him for the Payment of them with Interest, the Creditors having agreed to give up their Claim to Damages, on Account of its being a particular hard Case. But I can’t learn that his Brother gives him the Money to pay the Bills, but only becomes his Surety till he can contrive to get the Money to discharge them himself. But the Amount is greater than the Sum he is worth by his own Account, which Account too I am credibly inform’d must be greatly exaggerated. Mr. Ross[?] told [torn] that Mr. B. had often attempted [to d]eceive him about his Circumstances but that he was well convinced he was not, before this unlucky Affair happened, worth any thing if all his Debts were paid. In short that he is a mere Fortune Hunter, who wants to better his Circumstances [by] marrying into a Family that will support him. For my Part, I dont know what to make of all the different Accounts I hear of him; but I think it evident that these Bills have involved him in a Load of Debt greatly more than he is worth, and that if Sally marries him they must both be entirely dependent on you for Subsistence. For if he should get forward in the World he must repay his Brother. Do burn this.
